

116 S2714 RS: ARPA–E Reauthorization Act of 2019
U.S. Senate
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 361116th CONGRESS1st SessionS. 2714IN THE SENATE OF THE UNITED STATESOctober 28, 2019Mr. Van Hollen (for himself, Mr. Alexander, Mr. Gardner, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the America COMPETES Act to reauthorize the ARPA–E program, and for other purposes.
	
 1.Short titleThis Act may be cited as the ARPA–E Reauthorization Act of 2019. 2.ARPA–E amendments (a)GoalsSection 5012(c) of the America COMPETES Act (42 U.S.C. 16538(c)) is amended—
 (1)in paragraph (1), by striking subparagraph (A) and inserting the following:  (A)to enhance the economic and energy security of the United States through the development of energy technologies that—
 (i)reduce imports of energy from foreign sources; (ii)reduce energy-related emissions, including greenhouse gases;
 (iii)improve the energy efficiency of all economic sectors; and (iv)improve the resilience, reliability, and security of infrastructure to produce, deliver, and store energy; and; and
 (2)in paragraph (2), in the matter preceding subparagraph (A), by striking energy and inserting advanced. (b)ResponsibilitiesSection 5012(e)(3)(A) of the America COMPETES Act (42 U.S.C. 16538(e)(3)(A)) is amended by striking energy.
 (c)AwardsSection 5012(f) of the America COMPETES Act (42 U.S.C. 16538(f)) is amended— (1)by striking In carrying and inserting the following:
					
 (1)In generalIn carrying; and (2)by adding at the end the following:
					
 (2)Consideration of prior grantsIn awarding a grant under paragraph (1), the Director shall take into account the success or failure of any project carried out by the entity applying for the grant using any prior grant funds awarded to that entity by the Director..
 (c)(d)Reports and roadmapsSection 5012(h) of the America COMPETES Act (42 U.S.C. 16538(h)) is amended— (1)in paragraph (1)—
 (A)by striking describing projects and inserting the following:  describing—(A)projects;  (B)in subparagraph (A) (as so designated), by striking the period at the end and inserting , including projects that examine topics and technologies closely relating to other activities funded by the Department; and
 (C)by adding at the end the following:  (B)an analysis of whether the Director is in compliance with subsection (i)(1)(A) in supporting projects that examine the topics and technologies described in subparagraph (A); and
 (C)current, proposed, and planned projects to be carried out pursuant to subsection (e)(3)(D).; and (2)in paragraph (2)—
 (A)by striking October 1, 2010, and October 1, 2013 and inserting October 1, 2021, and every 4 years thereafter; and (B)by striking 3 and inserting 4.
 (d)(e)Coordination and nonduplicationSection 5012(i)(1) of the America COMPETES Act (42 U.S.C. 16538(i)(1)) is amended— (1)by striking that the activities and inserting the following:
					
 that—(A)the activities; (2)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (B)an award is not provided for a project unless the prospective award recipient demonstrates that—
 (i)the prospective award recipient has made a sufficient attempt to secure private financing, as determined by the Director; or
 (ii)the project is not independently commercially viable.. (e)(f)EvaluationSection 5012(l) of the America COMPETES Act (42 U.S.C. 16538(l)) is amended—
 (1)in paragraph (1), by striking After and all that follows through years and inserting Not later than 3 years after the date of enactment of the ARPA–E Reauthorization Act of 2019; and (2)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking shall and inserting may; and (B)in subparagraph (A), by striking the recommendation of the National Academy of Sciences and inserting a recommendation.
 (f)(g)Authorization of appropriationsSection 5012(o)(2) of the America COMPETES Act (42 U.S.C. 16538(o)(2)) is amended— (1)in the matter preceding subparagraph (A), by striking paragraphs (4) and (5) and inserting paragraph (4); and
 (2)by striking subparagraphs (A) through (E) and inserting the following:  (A)$428,000,000 for fiscal year 2020;
 (B)$497,000,000 for fiscal year 2021; (C)$567,000,000 for fiscal year 2022;
 (D)$651,000,000 for fiscal year 2023; and (E)$750,000,000 for fiscal year 2024..
 (g)(h)Technical amendmentsSection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended— (1)in subsection (g)(3)(A)(iii), by striking subpart each place it appears and inserting subparagraph; and
 (2)in subsection (o)(4)(B), by striking (c)(2)(D) and inserting (c)(2)(C).December 17, 2019Reported with amendments